United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois  60604

                                     June 26, 2014

                                         Before

                          RICHARD A. POSNER, Circuit Judge

                          DANIEL A. MANION, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge

No. 12‐3490

UNITED STATES OF AMERICA,                Appeal from the United States District Court 
     Plaintiff‐Appellee,                 for the Northern District of Illinois, 
                                         Eastern Division.
      v.
                                         No. 09 CR 770
MARK J. McGILL,
    Defendant‐Appellant.                 Joan B. Gottschall, Judge.



                                       O R D E R

      The opinion issued in the above‐entitled case on June 13, 2014, is hereby
      amended as follows:

              On page 4, line 22, “finally he agreed to tag along,” should
              be changed to “finally agreed to tag along,”.